DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 21 have been examined.

Specification
The disclosure is objected to because of the following informalities: On page 1 line 11 (P[0002]), the word "breaks" should be "brakes".  
Appropriate correction is required.

Claim Interpretation
Throughout the claims, the claims reference “determining a runway exit for landing” (independent claims 1, 8 and 15), and references method steps “to land”.  The same is true of the specification in regards to landing the aircraft.  In a thorough reading of the applicant’s disclosure, the examiner interprets the references to landing the aircraft as “determining a runway exit during landing” and the use of different runway exits during the landing on runway(s).  The claims are not directed to an apparatus, method or storage medium to land an aircraft, but instead to direct an exit from runways during or after landing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 thru 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) determining reachable runway exits, predicting taxi times, predicting maintenance costs, predicting overall costs, and determining a runway exit having minimal costs.  These are merely mental processes that may be performed in the human mind, or with the aid of pen and paper, or with the aid of a general purpose computer.  The only structure recited in the claims is the apparatus of claim 1 having a processor and memory.  In P[0040] of the specification, the apparatus 400 may be implemented on a smartphone, tablet computer, laptop computer, desktop computer, workstation computer, or server computer.  All of these are interpreted as equivalent to a general purpose computer.  The other additional element is the claimed presenting a recommendation of the runway exit to a user.  This judicial exception is not integrated into a practical application because the additional element of presenting a recommendation of the runway exit to the user is not connected to any of the determinations or predictions may in the abstract parts of the claims.  A recommendation is presented, but there is nothing that claims what the recommendation is based upon (such as “…based on the runway exit having the minimal overall cost”).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is not link or connection of the additional element to the abstract idea.  The additional element 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 4, 6 thru 11, 13 thru 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jayathirtha et al Patent Number 10,417,919 B1.
Regarding claims 1, 8 and 15 Jayathirtha et al disclose the claimed apparatus or determining a runway exit during aircraft landing, system 102 comprising control module 104 and aircraft 100 (Figure 2) the claimed comprising a processor and memory with executable instructions, processor 150 storage devices 152 are part of control module 104 (Figure 2), “the processor 150 loads and executes one or more programs, algorithms and rules embodied as instructions and applications contained within the one or more storage device(s) 152” (column 11 lines 19 thru 22), and “the control module 
the claimed determine a plurality of runway exits reachable by the aircraft, “At 412, airport feature data 164 is referenced and processed with the final N deceleration distances to identify P potential exit-ways from the runway 20.” (column 13 lines 49 thru 52 and Figure 4), identify a number P of exit-ways that can be used, and associate each of the P exit-ways with at least one of the aircraft equipment combinations (column 2 lines 44 thru 46), the exit ways (A, B and C) are identified (Figure 1), and “Upon generating the final N deceleration distances, the system 102 processes airport map data associated with the runway 20 to identify a number, P, of exit-ways that can be used based on the final N deceleration distances (therefore, any exit-way that is located prior to the shortest deceleration distance would not be considered).” (column 4 lines 39 thru 44), and 
the claimed determine an applied braking force of the aircraft to use the respective ones of the plurality of runway exits, “At 414, brake cost and fuel cost are determined for each of the P exit-ways.” (column 13 lines 52 and 53 and Figure 4), the 
the claimed predict taxi-in times of the aircraft to use the respective ones of the plurality of runway exits, the taxi time for exit way A is 4 minutes, for exit way B is 10 minutes and for exit way C is 14 minutes (Table 1 column 5, and Figure 1), and “the system 102 further computes, for each of the P exit-ways, a taxi time and taxi distance for the P exit-way, the fuel required for the taxi, and the fuel cost associated with the taxi on the P exit-way” (column 7 lines 7 thru 10);
the claimed predict maintenance costs of the aircraft to use the respective ones of the plurality of runway exits based on the applied braking force, “cost of brake usage is a function of deceleration distance and deceleration time; i.e., a function of duration of brake usage required to decelerate the aircraft to taxi speed at the exit-way” (column 4 lines 47 thru 50), “The cost of brake usage is a function of aircraft historical data 170 and brake data 166, such as, a brake's condition, a number of landing cycles already performed on the brakes as compared to warranty and operational brake data for the brake type, a duration of brake usage required to decelerate the aircraft to taxi speed in time to use the exit-way, and the like.” (column 6 lines 57 thru 63), and the brake usage cost is shown for each of exit ways A, B and C (Table 1 column 5), the brake usage cost equates to the claimed maintenance costs;
the claimed predict overall costs of the aircraft to use the respective ones of the plurality of runway exits based on taxi-in times and maintenance costs, the total cost for 
the claimed determine the runway exit from the plurality of runway exits having a minimal overall cost, the lowest total cost (64.73) is to use exit way B (Table 1 column 5, and column 4 lines 60 thru 65), and “At 416, the optimized landing performance is the lowest cost option and the method identifies the associated optimized equipment configuration for the aircraft 100.” (column 13 lines 57 thru 60 and Figure 4); and
the claimed present a recommendation of the runway exit for the aircraft to use to a user, “At 414 these results are presented to the pilot. In an embodiment, the results are presented as a table, such as Table 1. In an embodiment, the results are presented in dialogue boxes.” (column 13 lines 54 thru 57 and Figure 4), the lowest total cost of Table 1 equates to the claimed recommendation.
Regarding claims 2, 9 and 16 Jayathirtha et al disclose the claimed predicted maintenance costs of the aircraft include predicting brake wear costs of the aircraft to use the respective ones of the plurality of runway exits, the brake usage cost is determined for each of the exit ways A, B and C (Table 1 column 5), “The cost of brake usage is a function of aircraft historical data 170 and brake data 166, such as, a brake's condition, a number of landing cycles already performed on the brakes as compared to warranty and operational brake data for the brake type, a duration of brake usage required to decelerate the aircraft to taxi speed in time to use the exit-way, and the like.” (column 6 lines 57 thru 63), “At 404, aircraft state data (from navigation system 108), navigation plan data (from NavDB 110), and aircraft systems 116 data are received and processed.” (column 13 lines 34 thru 36 and Figure 4), and “Data from the aircraft 
Regarding claims 3, 10 and 17 Jayathirtha et al disclose the claimed predicting brake wear includes predicting the brake wear costs of the aircraft based on a maintenance schedule, “The cost of brake usage is a function of aircraft historical data 170 and brake data 166, such as, a brake's condition, a number of landing cycles already performed on the brakes as compared to warranty and operational brake data for the brake type, a duration of brake usage required to decelerate the aircraft to taxi speed in time to use the exit-way, and the like.” (column 6 lines 57 thru 63), “The system 102 may update a cost of brake usage in accordance with the brake's condition, for example, by applying a depreciation schedule.” (column 6 lines 65 thru 67), and “Brake data 166 may include, for a variety of types of brakes, associated operational specifications, maintenance plan requirements, cost, warranty, projected lifecycle, safety margins, and the like. Aircraft historical data 170 includes aircraft-specific data for aircraft systems 116 that has been received from aircraft 100 and stored. Aircraft historical data 170 includes a block of brake status data, for example, a current brake type, a most recent maintenance date and procedure for the brakes, a number of landing cycles that the brakes have been through, a current brake's condition, and the like.” (column 5 lines 51 thru 61).
Regarding claims 4, 11 and 18 Jayathirtha et al disclose the claimed predict brake wear costs of the aircraft includes predicting the brake wear costs of the aircraft based on force applied to the brakes when landing, “At 414, brake cost and fuel cost are determined for each of the P exit-ways.” (column 13 lines 52 and 53 and Figure 4), “The cost of brake usage is a function of aircraft historical data 170 and brake data 166, such as, a brake's condition, a number of landing cycles already performed on the brakes as compared to warranty and operational brake data for the brake type, a duration of brake usage required to decelerate the aircraft to taxi speed in time to use the exit-way, and the like.” (column 6 lines 57 thru 63).
Regarding claims 6, 13 and 20 Jayathirtha et al disclose the claimed presenting the recommendation of the runway exit as a quantitative value of the minimal overall cost to the user, the total cost for the use of each of the exit ways is presented in US dollars with exit way B (full thrust reverser) being the lowest total cost (Table 1 column 5).
Regarding claims 7, 14 and 21 Jayathirtha et al disclose the claimed determine an updated runway exit in response to the aircraft lands at a different area than a designated area, “Real-time aircraft state data may include any of: an instantaneous position (e.g., the latitude, longitude, orientation), a flight path angle, a vertical speed, a ground speed, an instantaneous altitude (or height above ground level), an instantaneous heading of the aircraft 100 (i.e., the direction the aircraft is traveling in relative to some reference), and a current phase of flight. As used herein, “real-time” is interchangeable with current and instantaneous. In some embodiments, the real-time aircraft state data is generated by a navigation system 108. The data provided by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayathirtha et al Patent Number 10,417,919 B1.
Regarding claims 5, 12 and 19 Jayathirtha et al teach the claimed apparatus, method and medium of claims 1, 8 and 15 (see above), further comprising:
the claimed predict fuel costs of the aircraft to use the respective ones of the plurality of runway exits based on taxi-in times, “The system 102 references stored data to determine a cost of brake usage and a cost of fuel. The stored data includes airport features 164 data, brake data 166, and aircraft historical data 170. The airport features 164 data may include maps and geometries of airport features, like runways, taxiways and exit-ways, their identifications (IDs), lengths, locations and orientations, signage, runway thresholds, touch down points, locations of entries and exits, and the like. The airport features 164 may also include airport status data for the runways and/or taxi paths at the airport; the airport status data indicating operational status and directional 
the claimed predict overall costs of the aircraft based on the fuel costs and maintenance costs, the total costs are determined from the brake usage costs (claimed maintenance costs) and the fuel costs where the fuel costs are determined using the taxi times (Table 1 column 5).
Jayathirtha et al do not explicitly teach the claimed operational costs, but do use the taxi times to determine the fuel costs (Table 1 column 5).  The claimed operational costs may be considered part of the fuel costs and taxi times from Table 1.  A lesser taxi time would save fuel that is needed to taxi to a gate or final parking spot.  Additionally, the lesser time would allow airlines to better maintain a schedule (stay on time), but a lesser time may also increase the wear on the aircraft brakes in order to exit the runway sooner.  Table 1 of Jayathirtha et al uses both the brake usage cost and the fuel cost to determine the lowest total cost for determining which exit way an aircraft is to use.  The taxi time of Table 1 may be equated to the claimed operational cost.  A person of ordinary skill in the art would understand the importance of not only reducing the cost of fuel and brake usage, but also reducing the taxi time of the aircraft.  The reduced taxi time keeps the aircraft operations on schedule (or even ahead of schedule), gives more time for servicing the aircraft (fuel, beverages, meals, cleaning, etc.), and allows passengers to deplane earlier (easier to make connections, happier customers).  It would have been obvious to a person having ordinary skill in the art before the effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662